—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board for the Village of Ossining, New York, dated March 28, 1995, which granted the application of nonparty Wood Design Concepts for the use of 780 square feet of space for parking, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered September 20, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We find no basis in this record to reverse or modify the judgment of the Supreme Court. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.